EXHIBIT 10.84
Qualcomm Incorporated
2006 Long-Term Incentive Plan
Employee Stock Option Grant Notice
Qualcomm Incorporated (the “Company”), pursuant to its 2006 Long-Term Incentive
Plan (the “Plan”) hereby grants to the Optionee named below a non-qualified
stock option to purchase the number of shares of the Company’s common stock set
forth below. This non-qualified stock option is not intended to qualify for the
federal income tax benefits available to an “incentive stock option” within the
meaning of Section 422 of the Internal Revenue Code of 1986, as amended. This
option is subject to all of the terms and conditions as set forth herein and the
Stock Option Agreement (attached hereto) and the Plan1 which are incorporated
herein in their entirety.

          Optionee: «First_Name» «Last_Name»   Grant No.: «Num» Emp #: «ID»  
Shares Subject to Option: «Shares_Granted» Date of Grant: «Option_Date»  
Expiration Date: «Expiration_Date_Period_1» Exercise Price Per Share:
«Option_Price»    
 
        Vesting Schedule    
 
       
Exercisable Shares
  Full Vesting Date   Expiration Date**
 
       
«Shares_Period_1»
  «Vest_Date_Period_1»   «Expiration_Date_Period_1»
«Shares_Period_2»*
  «Vest_Date_Period_2»   «Expiration_Date_Period_2»

 

*  
These option shares vest on each six (6) month date after «Vest_Date_Period_1»
as to 1/8th of the total shares granted. However, if the Date of Grant is on the
30th of the month, subsequent six (6) month vesting dates will occur on the last
day of the month after «Vest_Date_Period_1» as to 1/8th of the total shares
granted.
  **  
As an administrative matter, the vested portion of this Option may be exercised
only until the close of the Nasdaq Global Select Market on the Expiration Date
or the termination date set forth under Section 2.5 of the Agreement or, if such
date is not a trading day on the Nasdaq Global Select Market, the last trading
day before such date. Any later attempt to exercise this Option will not be
honored. For example, if Optionee ceases to remain in Service as provided in
Section 2.5(a)(vii) of the Agreement and the date thirty (30) days after the
date of termination of Service is Monday, July 4 (a holiday on which the Nasdaq
Global Select Market is closed), Optionee must exercise the exercisable portion
of this Option by 4:00 p.m. U.S. Eastern Time on Friday, July 1.

Additional Terms/Acknowledgments: The Optionee acknowledges (in the form
determined by the Company) receipt of, and represents that the Optionee has
read, understands, accepts and agrees to the terms and conditions of the
following: this Grant Notice, the Stock Option Agreement and the Plan
(including, but not limited to, the binding arbitration provision in Section 3.7
of the Plan). Optionee hereby accepts the Option subject to all of its terms and
conditions and further acknowledges that as of the Date of Grant, this Grant
Notice, the Stock Option Agreement and the Plan set forth the entire
understanding between Optionee and the Company regarding the acquisition of
stock in the Company and supersedes all prior oral and written agreements
pertaining to this particular option. The Optionee also understands that the
Option will not be exercisable until the Company has received a grant
acknowledgment in the form required by the Company from the Optionee.

 



--------------------------------------------------------------------------------



 



Note: The Optionee is solely responsible for any election to exercise the
option, and the Company shall have no obligation whatsoever to provide notice to
the Optionee of any matter, including, but not limited to, the date the option
terminates.
Qualcomm Incorporated:
By: «Signature»
Dr. Paul E. Jacobs
Chairman of the Board and
Chief Executive Officer
Dated: «Option_Date»
Attachment: Stock Option Agreement A20
 
1
 
A copy of the Plan can be obtained from the Stock Administration website,
located on the Company’s internal webpage, or you may request a hard copy from
the Stock Administration Department.

 



--------------------------------------------------------------------------------



 



Qualcomm Incorporated
2006 Long-Term Incentive Plan
Employee Stock Option Agreement
     Pursuant to the Grant Notice and this Stock Option Agreement, Qualcomm
Incorporated (the “Company”) has granted you an Option to purchase the number of
shares of the Company’s common stock (“Stock”) indicated in the Grant Notice at
the exercise price indicated in the Grant Notice. Defined terms not explicitly
defined in this Stock Option Agreement but defined in the Qualcomm Incorporated
2006 Long-Term Incentive Plan (the “Plan”) shall have the same definitions as in
the Plan.
     The details of this Option are as follows:
     1. Service and Vesting.
          1.1 Service. As provided in the Plan and notwithstanding any other
provision of this Agreement, the Company reserves the right, in its sole
discretion, to determine when your Service has terminated, including in the
event of any leave of absence or part-time Service.
          1.2 Vesting. Except as otherwise provided in the Plan or this
Agreement, this Option will vest as provided in the Grant Notice.
Notwithstanding any other provision of the Plan or this Agreement, the Company
reserves the right, in its sole discretion, to suspend vesting of this Option in
the event of any leave of absence or part-time Service.
     2. Exercise of the Option.
          2.1 Method of Exercise. You may exercise the vested portion of this
Option at any time prior to the expiration of the Option by delivering a notice
of exercise in such form as may be designated by the Company from time to time
together with the exercise price to the Secretary of the Company, or to such
other person as the Company may designate, during regular business hours and
prior to the expiration of the Option, together with such additional documents
as the Company may then require pursuant to the terms of the Plan.
          2.2 Method Of Payment. Payment of the exercise price may be by cash
(or check), or pursuant to a program developed under Regulation T as promulgated
by the Federal Reserve Board which, prior to the issuance of Stock, results in
either the receipt of cash (or check) by the Company or the receipt of
irrevocable instructions to a broker which provides for the payment of the
aggregate exercise price to the Company, or a combination of the above methods,
as the Company may designate from time to time.
          2.3 Tax Withholding. By exercising this Option you agree that as a
condition to any exercise of this Option, the Company and/or any Participating
Company may withhold from your pay and any other amounts payable to you, or
require you to enter an arrangement providing for the payment by you to the
Company and/or any Participating Company of any tax withholding obligation of
the Company and/or any Participating Company arising by reason of (1) the
exercise of this Option; (2) the lapse of any substantial risk of forfeiture to
which the Stock is subject at the time of exercise; or (3) the disposition of
Stock acquired upon such exercise.
          2.4 Responsibility For Exercise. You are responsible for taking any
and all actions as may be required to exercise this Option in a timely manner
and for properly executing any such documents as may be required for exercise in
accordance with such rules and procedures as may be established from time to
time. By signing this Agreement you acknowledge that information regarding

 



--------------------------------------------------------------------------------



 



the procedures and requirements for this exercise of the Option is available to
you on request. The Company and/or any Participating Company shall have no duty
or obligation to notify you of the expiration date of this Option.
          2.5 Effect of Termination of Service.
               (a) Option Exercisability. Subject to earlier termination of the
Option as otherwise provided herein and unless otherwise provided in the Grant
Notice, the Option shall be exercisable after your termination of Service with
the Company or any Participating Company only during the applicable time period
determined in accordance with this Section and thereafter shall terminate.
                    (i) Disability. If your Service with the Company or any
Participating Company terminates because of your Disability, the Option shall
continue to vest for the period of such Disability under the terms and
conditions of the Option Agreement and may be exercised by you at any time
during the period of Disability but in any event no later than the date of
expiration of the Option’s term set forth in Section 4 (the “Option Expiration
Date”).
                    (ii) Death. If your Service with the Company or any
Participating Company terminates because of your death or because of your
Disability and such termination is subsequently followed by your death, the
vesting of the Option shall be accelerated effective upon your death, and the
Option may be exercised by your legal representative or other person who
acquired the right to exercise the Option by reason of your death at any time
prior to the expiration of twelve (12) months after the date of your death, but
in any event no later than the Option Expiration Date.
                    (iii) Normal Retirement Age. If your Service with the
Company or any Participating Company terminates at or after Normal Retirement
Age, the Option, to the extent unexercised and vested on the date on which your
Service terminates, may be exercised by you at any time prior to the expiration
of twelve (12) months after the date on which your Service terminates, but in
any event no later than the Option Expiration Date. Options that have not vested
as of the date on which your Service terminates will be forfeited as of your
termination date.
                    (iv) Termination After Layoff. If your Service with the
Company or any Participating Company terminates as a result of “Layoff” (as
defined below), then, subject to your execution of a general release of claims
satisfactory to the Company, (A) the vesting of the Option shall be accelerated
effective as of the date on which your Service terminates by (I) ten percent
(10%) of the shares which would otherwise be unvested on such date, plus
(II) the number of Options (rounded up to the next full share) calculated by
multiplying the number of Options that would have vested on the next semi-annual
vesting date by a fraction, the numerator of which is the number of full months
(rounded up) since the last annual vesting date and the denominator of which is
six, and (B) the Option, to the extent unexercised and vested on the date on
which your Service terminated, may be exercised by you (or your guardian or
legal representative) at any time prior to the expiration of six (6) months
after the date on which your Service terminated, but in any event no later than
the Option Expiration Date. All other unvested Options shall be forfeited as of
your termination date. Notwithstanding the foregoing, if the Company determines
that the provisions or operation of this subsection (iv) would cause the Company
to incur a compensation expense other than that which is known by the Company as
of the date of grant, then this subsection (iv) shall be without force or
effect, and the vesting and exercisability of each outstanding Option and any
shares acquired upon the exercise thereof shall be determined under any other
applicable provision of the Plan, the Grant Notice or this Option Agreement.
                    (v) Termination Upon Transfer to Non-Control Affiliate. If
at the request of the Company, you transfer Service to a Non-Control Affiliate
and your Service terminates as a result, then, subject to your execution of a
general release of claims form reasonably satisfactory to the

 



--------------------------------------------------------------------------------



 



Company, the Option, to the extent unexercised and vested on the date on which
your Service terminates, may be exercised by you (or your guardian or legal
representative) at any time prior to the expiration of twelve (12) months after
the date on which your Service terminated, but in any event no later than the
Option Expiration Date. Options that have not vested as of the date on which
your Service terminates will be forfeited as of your termination date.
                    (vi) Termination After Change in Control. If your Service
with the Company or any Participating Company terminates as a result of
Termination After Change in Control (as defined below), then the vesting of the
Option shall be accelerated effective as of the date on which your Service
terminates, and the Option, to the extent unexercised, may be exercised by you
(or your guardian or legal representative) at any time prior to the expiration
of six (6) months after the date on which your Service terminates, but in any
event no later than the Option Expiration Date.
                    (vii) Other Termination of Service. Except as otherwise
provided in Section 2.5(a)(i) through (vi), if your Service with the Company or
any Participating Company terminates for any reason then to the extent
unexercised and vested on the date on which your Service terminates, the Option
may be exercised by you at any time prior to the expiration of thirty (30) days
after the date on which your Service terminates, but in any event no later than
the Option Expiration Date. Options that have not vested as of the date on which
your Service terminates will be forfeited as of your termination date.
               (b) Extension if Exercise Prevented by Law. Notwithstanding the
foregoing, other than termination for Cause, if the exercise of the Option
within the applicable time periods set forth in Section 2.5(a) is prevented by
the provisions of the Plan, the Option shall remain exercisable until three
(3) months after the date you are notified by the Company that the Option is
exercisable, but in any event no later than the Option Expiration Date.
               (c) Extension if Subject to Section 16(b). Notwithstanding the
foregoing, other than termination for Cause, if a sale within the applicable
time periods set forth in Section 2.5(a) of shares acquired upon the exercise of
the Option would subject you to suit under Section 16(b) of the Exchange Act,
the Option shall remain exercisable until the earliest to occur of (i) the tenth
(10th) day following the date on which a sale of such shares by you would no
longer be subject to such suit, (ii) the one hundred and ninetieth (190th) day
after your termination of Service, or (iii) the Option Expiration Date.
               (d) Certain Definitions.
                    (i) “Cause” shall mean any of the following: (1) your theft,
dishonesty, or falsification of any Participating Company documents or records;
(2) your improper use or disclosure of a Participating Company’s confidential or
proprietary information; (3) any action by you which has a detrimental effect on
a Participating Company’s reputation or business; (4) your failure or inability
to perform any reasonable assigned duties after written notice from a
Participating Company of, and a reasonable opportunity to cure, such failure or
inability; (5) any material breach by you of any employment or service agreement
between you and a Participating Company, which breach is not cured pursuant to
the terms of such agreement; (6) your conviction (including any plea of guilty
or nolo contendere) of any criminal act which impairs your ability to perform
your duties with a Participating Company; or (7) violation of a material Company
policy.
                    (ii) “Good Reason” shall mean any one or more of the
following:
                         a) without your express written consent, the assignment
to you of any duties, or any limitation of your responsibilities, substantially
inconsistent with your positions,

 



--------------------------------------------------------------------------------



 



duties, responsibilities and status with the Participating Company Group
immediately prior to the date of the Change in Control;
                         b) without your express written consent, the relocation
of the principal place of your employment or service to a location that is more
than fifty (50) miles from your principal place of employment or service
immediately prior to the date of the Change in Control, or the imposition of
travel requirements substantially more demanding of you than such travel
requirements existing immediately prior to the date of the Change in Control;
                         c) any failure by the Participating Company Group to
pay, or any material reduction by the Participating Company Group of, (A) your
base salary in effect immediately prior to the date of the Change in Control
(unless reductions comparable in amount and duration are concurrently made for
all other employees of the Participating Company Group with responsibilities,
organizational level and title comparable to yours), or (B) your bonus
compensation, if any, in effect immediately prior to the date of the Change in
Control (subject to applicable performance requirements with respect to the
actual amount of bonus compensation earned by you);
                         d) any failure by the Participating Company Group to
(A) continue to provide you with the opportunity to participate, on terms no
less favorable than those in effect for the benefit of any employee or service
provider group which customarily includes a person holding the employment or
service provider position or a comparable position with the Participating
Company Group then held by you, in any benefit or compensation plans and
programs, including, but not limited to, the Participating Company Group’s life,
disability, health, dental, medical, savings, profit sharing, stock purchase and
retirement plans, if any, in which you were participating immediately prior to
the date of the Change in Control, or their equivalent, or (B) provide you with
all other fringe benefits (or their equivalent) from time to time in effect for
the benefit of any employee group which customarily includes a person holding
the employment or service provider position or a comparable position with the
Participating Company Group then held by you;
                         e) any breach by the Participating Company Group of any
material agreement between you and a Participating Company concerning your
employment; or
                         f) any failure by the Company to obtain the assumption
of any material agreement between you and the Company concerning your employment
by a successor or assign of the Company.
                    (iii) “Layoff” shall mean the involuntary termination of
your Service with the Company or any Participating Company for reasons other
than Cause, constructive termination, death, Disability, divestiture,
termination upon transfer to a non-control Affiliate, or Termination After
Change in Control.
                    (iv) “Termination After Change in Control” shall mean either
of the following events occurring within twenty-four (24) months after a Change
in Control:
                         a) termination by the Participating Company Group of
your Service with the Participating Company Group for any reason other than for
Cause; or
                         b) your resignation for Good Reason from all capacities
in which you are then rendering Service to the Participating Company Group
within a reasonable period of time following the event constituting Good Reason.
     Notwithstanding any provision herein to the contrary, Termination After
Change in Control shall not include any termination of your Service with the
Participating Company Group which (1) is for

 



--------------------------------------------------------------------------------



 



Cause; (2) is a result of your death or Disability; (3) is a result of your
voluntary termination of Service other than for Good Reason; or (4) occurs prior
to the effectiveness of a Change in Control.
     3. Securities Law Compliance. Notwithstanding anything to the contrary
contained herein, this Option may not be exercised unless the Stock issuable
upon exercise of this Option is then registered under the Securities Act or, if
such Stock is not then so registered, the Company has determined that such
exercise and issuance would be exempt from the registration requirements of the
Securities Act.
     4. Termination of the Option. The term of this Option commences on the Date
of Grant (as specified in the Grant Notice) and expires and shall no longer be
exercisable upon the earliest of:
               (a) the Expiration Date indicated in the Grant Notice;
               (b) the tenth (10th) anniversary of the Date of Grant;
               (c) the last day for exercising the Option following termination
of your Service as described in Section 2.5; or
               (d) a Change of Control, to the extent provided in Section 5.
     As an administrative matter, the vested portion of this Option may be
exercised only until the close of the Nasdaq Global Select Market on the
applicable date indicated in this Section 4 above or, if such date is not a
trading day on the Nasdaq Global Select Market, the last trading day before such
date. Any later attempt to exercise this Option will not be honored.
     5. Change in Control. In the event of a Change in Control, the surviving,
continuing, successor, or purchasing corporation or other business entity or
parent thereof, as the case may be (the “Acquiring Corporation”), may, without
your consent, either assume the Company’s rights and obligations under this
Option or substitute for this Option a substantially equivalent option for the
Acquiring Corporation’s stock. In the event the Acquiring Corporation elects not
to assume or substitute for this Options in connection with a Change in Control,
the exercisability and vesting of this Option and any shares acquired upon the
exercise thereof held by you, so long as your Service has not terminated prior
to such date, shall be accelerated, effective as of the date ten (10) days prior
to the date of the Change in Control. The exercise or vesting of any Option and
any shares acquired upon the exercise thereof that was permissible solely by
reason of this Section shall be conditioned upon the consummation of the Change
in Control. If this Option is neither assumed or substituted for by the
Acquiring Corporation in connection with the Change in Control nor exercised as
of the date of the Change in Control, it shall terminate and cease to be
outstanding effective as of the date of the Change in Control. Notwithstanding
the foregoing, shares acquired upon exercise of this Option prior to the Change
in Control and any consideration received pursuant to the Change in Control with
respect to such shares shall continue to be subject to all applicable provisions
of this Option Agreement except as otherwise provided in this Option Agreement.
Furthermore, notwithstanding the foregoing, if the corporation the stock of
which is subject to this Option immediately prior to an Ownership Change Event
constituting a Change in Control is the surviving or continuing corporation and
immediately after such Ownership Change Event less than fifty percent (50%) of
the total combined voting power of its voting stock is held by another
corporation or by other corporations that are members of an affiliated group
within the meaning of Section 1504(a) of the Code without regard to the
provisions of Section 1504(b) of the Code, this Option shall not terminate
unless the Committee otherwise provides in its discretion.
     6. Transferability. An Incentive Stock Option shall not be transferable
except by will or by the laws of descent and distribution, and shall be
exercisable during the lifetime of the person to whom

 



--------------------------------------------------------------------------------



 



the Incentive Stock Option is granted only by such person. A vested Nonstatutory
Stock Option shall not be transferable in any manner (including without
limitation, sale, alienation, anticipation, pledge, encumbrance, or assignment)
other than, (i) by will or by the laws of descent and distribution, (ii) by
written designation of a beneficiary, in a form acceptable to the Company, with
such designation taking effect upon your death, (iii) by delivering written
notice to the Company, in a form acceptable to the Company (including such
representations, warranties and indemnifications as the Company shall require
you to make to protect the Company’s interests and ensure that this Nonstatutory
Stock Option has been transferred under the circumstances approved by the
Company), by gift to your spouse, former spouse, children, stepchildren,
grandchildren, parent, stepparent, grandparent, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, or
sister-in-law, persons having one of the foregoing types of relationship with
you due to adoption, any person sharing your household (other than a tenant or
employee), a foundation in which these persons or you control the management of
assets, and any other entity in which these persons (or you) own more than fifty
percent of the voting interests. A transfer to an entity in which more than
fifty percent of the voting interests are owned by these persons (or you) in
exchange for an interest in that entity is specifically included as a
permissible type of transfer. In addition, a transfer to a trust created solely
for the benefit (i.e., you and/or any or all of the foregoing persons hold more
than 50 percent of the beneficial interest in the trust) of you and/or any or
all of the foregoing persons is also a permissible transferee, or (iv) such
other transferees as may be authorized by the Committee in its sole and absolute
discretion. During your life this Nonstatutory Stock Option is exercisable only
by you or a transferee satisfying the above conditions. Except in the event of
your death, upon transfer of a Nonstatutory Stock Option to any or all of the
foregoing persons, you, as the Optionee, are liable for any and all taxes due
upon exercise of those transferred Nonstatutory Stock Options. At no time will a
transferee who is considered an affiliate under Rule 144(a)(1) be able to sell
any or all such Stock without complying with Rule 144. The right of a transferee
to exercise the transferred portion of this Nonstatutory Stock Option shall
terminate in accordance with your right of exercise under this Nonstatutory
Stock Option and is further subject to such representations, warranties and
indemnifications from the transferee that the Company requires the transferee to
make to protect the Company’s interests and ensure that this Nonstatutory Stock
Option has been transferred under the circumstances approved by the Company.
Once a portion of a Nonstatutory Stock Option is transferred, no further
transfer may be made of that portion of the Nonstatutory Stock Option.
     7. Option Not a Service Contract. This Option is not an employment or
service contract and nothing in this Stock Option Agreement , the Grant Notice
or the Plan shall be deemed to create in any way whatsoever any obligation on
your part to continue in the service of the Company, or of the Company to
continue your service with the Company. In addition, nothing in your Option
shall obligate the Company, its stockholders, Board, Officers or Employees to
continue any relationship which you might have as a Director or Consultant for
the Company.
     8. Notices. Any notices provided for in this Stock Option Agreement, the
Grant Notice or the Plan shall be given in writing and shall be deemed
effectively given upon receipt or, in the case of notices delivered by the
Company to you, five (5) days after deposit in the United States mail, postage
prepaid, addressed to you at the last address you provided to the Company.
     9. Applicable Law. This Stock Option Agreement shall be governed by the
laws of the State of California as if the Agreement were between California
residents and as if it were entered into and to be performed entirely within the
State of California.
     10. Arbitration. Any dispute or claim concerning any Options granted (or
not granted) pursuant to the Plan and any other disputes or claims relating to
or arising out of the Plan shall be fully, finally and exclusively resolved by
binding arbitration conducted by the American Arbitration Association pursuant
to the commercial arbitration rules in San Diego, California. By accepting the

 



--------------------------------------------------------------------------------



 



Option, you and the Company waive your respective rights to have any such
disputes or claims tried by a judge or jury.
     11. Amendment. Your Option may be amended as provided in the Plan at any
time, provided no such amendment may adversely affect the Option or any
unexercised portion of your Option, without your consent unless such amendment
is necessary to comply with any applicable law or government regulation. No
amendment or addition to this Stock Option Agreement shall be effective unless
in writing or, in such electronic form as may be designated by the Company.
     12. Governing Plan Document. Your Option is subject to this Stock Option
Agreement, the Grant Notice and all the provisions of the Plan, the provisions
of which are hereby made a part of this Stock Option Agreement, and is further
subject to all interpretations, amendments, rules and regulations which may from
time to time be promulgated and adopted pursuant to the Plan. In the event of
any conflict between the provisions of this Stock Option Agreement, the Grant
Notice and those of the Plan, the provisions of the Plan shall control.
     13. Description of Electronic Delivery. The Plan documents, which may
include but do not necessarily include: the Plan, the Grant Notice, this Stock
Option Agreement, and any reports of the Company provided generally to the
Company’s shareholders, may be delivered to you electronically. In addition, if
permitted by the Company, you may deliver electronically the Grant Notice to the
Company or to such third party involved in administering the Plan as the Company
may designate from time to time. Such means of electronic delivery may include
but do not necessarily include the delivery of a link to a Company intranet or
the internet site of a third party involved in administering the Plan, the
delivery of the document via electronic mail (“e-mail”) or such other means of
electronic delivery specified by the Company.

 